A single justice of this court denied the petitioner’s request for relief pursuant to G. L. c. 211, § 3, and the petitioner appealed. As the petitioner’s direct appeal from his convictions is currently pending before the Appeals Court, he has availed himself of an adequate and effective remedy other than a petition under G. L. c. 211, § 3, through which he may seek the requested relief. Maza v. Commonwealth, 423 Mass. 1006 (1996), and cases cited. “We have emphasized that relief under G. L. c. 211, § 3, is extraordinary and may not be sought as a substitute for normal appellate review. Soja v. T.P. Sampson Co., 373 Mass. 630, 631 (1977). Where a petitioner can raise his claim in the normal course of trial and appeal, relief will be denied.” Foley v. Lowell Div. of the Dist. Court Dep’t, 398 Mass. 800, 802 (1986). Notwithstanding his pro se status, the petitioner is held to the same standards as litigants who are represented by counsel. Maza v. Commonwealth, supra. Accordingly, we affirm the judgment of the single justice.

So ordered.

The case was submitted on brief.